Name: Commission Regulation (EC) No 2493/98 of 18 November 1998 amending Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  EU finance;  agricultural activity;  trade policy
 Date Published: nan

 Avis juridique important|31998R2493Commission Regulation (EC) No 2493/98 of 18 November 1998 amending Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms Official Journal L 309 , 19/11/1998 P. 0038 - 0040COMMISSION REGULATION (EC) No 2493/98 of 18 November 1998 amending Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in processed fruit and vegetable products (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Article 15(1) thereof,Whereas Article 4 of Commission Regulation (EC) No 2125/95 (3), as last amended by Regulation (EC) No 2405/97 (4), provides for an allocation of quotas between traditional and new importers and defines these two categories of operator; whereas several years' experience of implementing the system demonstrates the uselessness of maintaining these provisions in the case of Bulgaria, Poland and Romania, given that demand for products from these countries of origin remains below the quota quantities; whereas, for the other countries of origin, the quantities for traditional importers should be increased;Whereas, to facilitate trade transactions and to stabilise the market, the length of validity of the licences should be extended, certain now outdated provisions of Regulation (EC) No 2125/95 should be repealed and the Annex thereto should be updated;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2125/95 is hereby amended as follows:1. Article 1(3) is deleted;2. in Article 3(2), 'six` is replaced by 'nine`;3. the first sentence of Article 4(1) is replaced by the following:'The total quantity allocated to China and countries other than Bulgaria, Poland and Romania, pursuant to Annex I, shall be distributed as follows:`;4. Article 4(1); in point (a) '85` is replaced by '95` and in point (b) '15` is replaced by '5`;5. the following is added at the start of the first sentence of Article 4(5):'For countries other than Bulgaria, Poland and Romania,`;6. Article 5 is replaced by the following:'Article 51. Licence applications presented by the traditional importers referred to in Article 4(1)(a) may not relate in any six-month period to a quantity exceeding 75 % of the average annual quantity of imports originating in countries other than Bulgaria, Poland and Romania and effected under this Regulation in the preceding three calendar years.2. Licence applications presented by the new importers referred to in Article 4(1)(b) may not relate in any six-month period to a quantity exceeding 8 % of the quantity allocated under the said Article 4(1)(b).`;7. Annex I is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 29.(2) OJ L 303, 6. 11. 1997, p. 1.(3) OJ L 212, 7. 9. 1995, p. 16.(4) OJ L 332, 4. 12. 1997, p. 32.ANNEX 'ANNEX I>TABLE>